IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tanya J. McCloskey, Acting Consumer :
Advocate,                           :
                         Petitioner :
                                    :
              v.                    :           No. 697 C.D. 2018
                                    :
Pennsylvania Public Utility         :
Commission,                         :
                         Respondent

                                   ORDER

               NOW, September 4, 2019, upon consideration of Respondent’s

application for reargument, and Petitioner’s answer in response thereto, the

application is denied.




                                       MARY HANNAH LEAVITT,
                                       President Judge